DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on April 18, 2022 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rugtvedt et al. (US 2016/0089843).
Regarding claim 1, Rugtvedt et al. teach an annealed thermoplastic tape (Abstract; paragraphs [0007], [0055] – annealed, stretched fibers embedded in resin; [0057] [0058] – annealed unidirectional tape; [0067]-[0072]) comprising a plurality of unidirectional fibers (paragraphs [0058] and [0067]-[0069]; claims 1-8 and 17) and a thermoplastic resin (paragraphs [0055], [0057], [0058], [0070]; claim 18).
As to claim 3, Rugtvedt et al. teach the process comprises simultaneously tensioning the fiber to stretch the fiber and applying heat and heated resin to the fiber and maintaining tension until cooled to a solid (paragraphs [0067]-[0072], [0075] and [0092]). As such, the same product is understood to result from the following the same disclosed process steps. 
As to claim 4, Rugtvedt et al. teach the same claimed and disclosed product and the same claimed and disclosed product by process steps. It follows that the same claimed effects and physical properties would be realized by the practice of the recited steps.
As to claim 6, Rugtvedt et al. teach an annealed thermoplastic tape as claimed and disclosed (paragraphs [0057], [0058], [0067]-[0072], [0075] and [0092]).  As such, and absent evidence to the contrary, it follows that the weight of the evidence supports a conclusion that the same claimed physical properties would be present in the annealed thermoplastic tape of Rugtvedt et al. The instant specification merely states the property is present and does not appear to attribute it to anything outside of that which is provided for also by Rugtvedt et al.
As to claim 7, Rugtvedt et al. teach the polymer element may be formed of polyester (paragraph [0064]) and that the polymer element may be polymer fibers (paragraphs [0016], [0056], [0058]).
	As to claim 8, the fiber of Rugtvedt et al. is capable of stretching when under tension before annealed with the thermoplastic resin (paragraphs [0057], [0058], [0067]-[0072], [0075] and [0092]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rugtvedt et al. (US 2016/0089843), as applied to claims 1, 3, 4 and 6-8 above.
As to claim 2, Rugtvedt et al. teach removal of air (paragraph [0087]). As such, Rugtvedt et al. is understood to anticipate the claim (i.e. the removal of air in this context is understood to mean the tape is devoid of air). Alternatively, Rugtvedt et al. is understood to disclose a range of air within the tape that overlaps the claimed amount of air.  As such, the rejection is also set forth under section 103 since overlapping ranges are prima facie obvious.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rugtvedt et al. (US 2016/0089843), as applied to claims 1, 3, 4 and 6-8 above, and further in view of Dyksterhouse (WO 2017/180784; Publication Date: 10/19/2017 which is more than one year prior to the filing date of the instant application). Note: this is an alternative rejection of claim 6.
As to claim 5, Rugtvedt et al. teach the annealed thermoplastic tape set forth above. Rugtvedt et al. do not teach the fibers of the tape are HDPE fibers and the resin is a linear polyester diol thermoplastic resin.  However, Dyksterhouse teaches an analogous thermoplastic tape wherein the fibers of the tape are HDPE (Example J; Example IV; paragraphs [0011], [0050], [0078]) and the resin is a linear polyester diol thermoplastic resin (Example J; Example IV; paragraphs [0080], [0085], [0097] and [0103] – CAPA® 6400 is a linear diol polyester derived from caprolactone monomer and is the same linear polyester disclosed in the instant specification).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Rugtvedt et al. and Dyksterhouse and to have utilized HDPE for the fiber and a linear polyester diol thermoplastic resin in the tape of Rugtvedt et al., as suggested by Dyksterhouse, for the purpose, as suggested by Dyksterhouse of utilizing a tape that has a desired tensile strength and that will not adhere or bond to other substrates but will bond to itself and that would therefore be suitable for use in binding, tying, plugging and fastening systems.
As to claim 6, Rugtvedt et al. teach the annealed thermoplastic tape set forth above and is understood to have the required property.  Alternatively, the combination of Rugtvedt et al. and Dyksterhouse as set forth above in the rejection of claim 5 is understood to further suggest a particular annealed thermoplastic tape.  The selection of the specific fiber material and polyester resin is understood to suggest a more specific tape that is also understood to have the required physical property.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson et al. (US 9,919,481; claim 9; col. 5, lines 16-20) and Spoo et al. (US 5,336,526; Abstract) disclose annealed thermoplastic tapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742